Ex. T3B.76 LIMITED LIABILITY COMPANY AGREEMENT OF UR OF TAUNTON MA, LLC This Limited Liability Company Agreement of UR of Taunton MA, LLC (the “LLC”) is made and entered into as of the 28th day of July, 2003, by the undersigned, hereinafter referred to as the “Member.” WHEREAS, the Member desires to have the LLC respected as a limited liability company under applicable non-tax state law, but disregarded as an entity separate from the Member for purposes of applicable tax law, in accordance with United States Treasury Regulation, Section 301.7701-3(b)(1)(ii) and applicable state tax law; Therefore, the Member hereby agrees as follows: 1.Organization and Applicable Law. 1.1LLC is Organized Under Delaware Law.The LLC is organized pursuant to the provisions of Title 6, Subchapter 1, Sections 18-101 and following of the Delaware Code
